UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6975


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DARRYLE EDWARD ROBERTSON, a/k/a Tiger,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:01-cr-00304-JFM-3)


Submitted:    December 16, 2008            Decided:   December 22, 2008


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darryle Edward Robertson, Appellant Pro Se.   John Francis
Purcell, Jr., Assistant United States Attorney, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Darryle Edward Robertson appeals the district court’s

order denying his motion for reduction of his sentence.             We have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.               United

States v. Robertson, No. 1:01-cr-00304-JFM-3 (D. Md. May 20,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    2